                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


KENNETH TWYMAN BLUEW #856253,

                      Petitioner,

v.                                                      Case No. 16-11992

JEFFREY WOODS,

                      Respondent.
                                          /

      OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF HABEAS
            CORPUS AND DENYING CERTIFICATE OF APPEALABILITY

                                    I. INTRODUCTION

     Michigan prisoner Kenneth Bluew (“Petitioner”) filed this habeas corpus petition

under 28 U.S.C. § 2254. Petitioner was convicted of first-degree premeditated murder,

M.C.L. § 750.316(1)(a), assault of a pregnant individual with intent to cause miscarriage

or stillbirth, M.C.L. § 750.90a, and two counts of possession of a firearm during the

commission of a felony, M.C.L. § 750.227b. He raises five claims for habeas corpus

relief. For the reasons explained below, these claims lack merit, and the court will deny

the petition.

                                    II. BACKGROUND

        Petitioner was a Buena Vista Township police officer at the time of the murder of

Jennifer Webb on August 30, 2011. Webb was 8-1/2 months pregnant with Petitioner’s

child when she was murdered. It was the prosecution’s theory that Petitioner choked

Webb and staged the scene to make it appear that she hanged herself. The defense
argued that Webb committed suicide by hanging. Overwhelming evidence supported

the prosecution’s theory of the case.

      Webb visited her friend Andrea King on the evening of August 30, 2011. King

testified that Webb was very excited about her baby, and she told King that Petitioner

was the father. Webb planned to put Petitioner’s name on the baby’s birth certificate

and to seek assistance from the Friend of the Court. Webb left King’s home at

approximately 8:30 p.m., telling King that she was going to see “Baby Daddy.” (ECF No.

4-11, PageID.799.)

      Petitioner was on duty the night of Webb’s murder. For approximately 30 minutes

that evening—from 10:00 p.m. to 10:30 p.m.—Petitioner failed to respond to multiple

attempts to contact him via his police radio, patrol car computer, and cell phone. Buena

Vista police officer Tim Patterson testified that his shift commenced at 10:00 p.m. and

that shortly thereafter, he heard central dispatch performing radio checks. (ECF No. 4-

11, PageID.814–815.) Officer Patterson explained that if central dispatch has not heard

from an officer during a given hour, central dispatch conducts a department radio check

to confirm the officer’s safety. (ECF No. 4-11, PageID.815.) Petitioner did not respond to

the first hourly check. (ECF No. 4-11, PageID.815.) Petitioner then failed to respond to a

10:20 p.m. radio check from central dispatch. Officer Sara Sylvester also attempted to

contact Petitioner by cell phone but was not successful. (ECF No. 4-11, PageID.815.)

Additionally, central dispatch could not reach Petitioner on the Buena Vista

administrative channel. After these failed attempts at contact, Officer Patterson sent

Petitioner a text message via the patrol car’s computer, which would have either flashed

or sounded an alarm, and central dispatch sent another alert tone to Petitioner’s patrol



                                            2
car. (ECF No. 4-11, PageID.815–817.) After all of these attempts at contact, Officer

Patterson finally heard Petitioner attempt to call Officer Sylvester on the administrative

channel after 10:30 p.m. (ECF No. 4-11, PageID.818.) Petitioner then contacted

dispatch and informed them, but he did not specify his location.

       Officer Patterson drove around in the general area he knew Petitioner would be

patrolling. As Officer Patterson drove near the Van Buren Waste Water Treatment

Facility, he saw Petitioner’s patrol car, with its spotlight shining on another vehicle, a

Pontiac Aztec. (ECF No. 4-11, PageID.819.) Petitioner exited his vehicle, walked to

meet Officer Patterson, and asked: “[h]ow do you want to do this?” (ECF No. 4-11,

PageID.820–821.) Officer Patterson interpreted this question as Petitioner inquiring how

to approach the vehicle. He noticed that Petitioner was “sweating bullets, like he had

just got out of the shower,” despite the fact that the weather was cool that evening.

(ECF No. 4-11, PageID.820–821.)

       Officer Patterson approached the vehicle on the passenger side, Petitioner on

the driver’s side. As they approached, Petitioner said, “there’s a body”, and began

backpedaling from the vehicle. (ECF No. 4-11, PageID.822.) Officer Patterson moved to

the driver’s side of the vehicle and saw an electric cord hanging from the roof rack. He

then realized a body with something tied to the neck was hanging from the vehicle into

the ditch. Officer Patterson considered the scene to be a suicide and notified central

dispatch. (ECF No. 4-11, PageID.822.)

       Officer Patterson found Petitioner’s behavior that evening unusual. During his

tenure as an officer, Petitioner encountered many gruesome crime and accident

scenes. But despite this experience, Petitioner appeared nervous and uneasy while at



                                              3
the scene. That night, Officer Patterson noticed that Petitioner had a red spot in his eye.

Several other events indicative of Petitioner’s guilt unfolded that evening.

       Webb’s purse was removed from the vehicle. Inside her purse were a typewritten

suicide note, a driver’s license, and a cell phone. (ECF No. 4-11, PageID.823–824.)

Petitioner retrieved the note and held in on the hood of the Aztec with his ungloved left

index finger. Petitioner waited about 20 minutes to tell Officer Patterson that he knew

the victim. (ECF No. 4-11, PageID.825.) Additionally, Detective Sergeant Waterman

checked Webb’s cell phone log and saw recent calls from a “Ken Cop Boo” whose

number matched Petitioner’s. (ECF No. 4-11, PageID.825–826.) When Officer

Patterson returned to the police station to write his reports, he noticed Petitioner’s eye—

which had previously been red—was turning black and blue. (ECF No. 4-12,

PageID.863.) He also noticed that Petitioner took his laundry bag to his truck, a

departure from his usual practice of sending uniforms to the department’s laundry

service at the end of his shift. (ECF No. 4-12, PageID.861–862.)

       At trial, witness testimony further corroborated the circumstantial evidence of

Petitioner’s guilt. Officer Patterson testified that Petitioner was certified as an instructor

in pressure point control tactics (PPCT). (ECF No. 4-11, PageID.814.) He described

PPCT as a means to control someone with your bare hands without harming them.

       Dr. Kanu Virani, an expert in forensic pathology, testified that he performed the

autopsy and that he found no injury or bleeding inside Webb’s neck, which he would

have expected to find if Webb’s death had been caused by hanging. (ECF No. 4-20,

PageID.1317–1318.) Based upon his autopsy findings and information provided by

police investigators and other outside sources, Dr. Virani concluded that the cause of



                                               4
Webb’s death was neck compression and listed the manner of death as homicide. (ECF

No. 4-20, PageID.1321–1322.) Dr. Virani testified that his autopsy findings were also

consistent with ligature having caused the death. (ECF No. 4-20, PageID.1330.)

      Buena Vista police officer Sara Sylvester testified that she worked the 12:00 p.m.

to 12:00 a.m. shift on August 30, 2011. She testified that she shared a pizza with

Petitioner around 7:30 p.m. that evening and that she did not notice any red mark

around Petitioner’s eye at that time. (ECF No. 4-12, PageID.880.)

      Detective Sergeant Sean Waterman testified that he responded to a phone call

from Officer Patterson regarding a possible suicide on the evening of August 30, 2011,

near the intersection of North Outer Drive and Hack Road. (ECF No. 4-13, PageID.929.)

When he arrived at the scene, Detective Waterman reviewed the victim’s cell phone and

saw two phone calls from Webb to Petitioner that evening (8:28 p.m. and 8:43 p.m.),

and one call from Petitioner to Webb (8:48 p.m.). (ECF No. 4-13, PageID.931–932.)

      On August 31, 2011, at 1:00 a.m., Detective Waterman notified Webb’s family of

her death. Her parents did not believe that she was suicidal. They explained that she

was excited to be having a baby and showed Detective Waterman all of the

preparations she had made for the baby. (ECF No. 4-13, PageID.936.) They identified

Petitioner as the father of her baby. According to Detective Waterman, Webb told her

parents she was going to meet Petitioner earlier that evening to discuss the Friend of

the Court issue. Detective Waterman contacted Police Chief Brian Booker after

speaking with Webb’s parents, and Chief Booker told Detective Waterman to contact

the Michigan State Police. (ECF No. 4-13, PageID.936–937.)




                                            5
       Several witnesses, including Webb’s obstetrician, testified that Webb was excited

about having a baby and did not appear depressed. Several witnesses also testified that

Webb identified Petitioner as the father of her baby.

       Colleen Auer-Lemke, an expert in forensic computer analysis, examined

Petitioner’s home computer and found that several searches had been performed

during the summer of 2011 concerning suicide, painless ways to commit suicide, and

hanging. (ECF No. 4-15, PageID.1084, 1094–1096.) She also found several searches

from August 2011 regarding ways to die from carotid artery compression and how long

such a death would take. (ECF No. 4-15, PageID.1100.)

       Lisa Ramos testified as an expert in DNA analysis. (ECF No. 4-17,

PageID.1212.) She conducted a paternity test and determined that Petitioner was the

father of Webb’s baby. She also tested blood collected from Webb’s clothing and from

inside and outside of Webb’s vehicle and found that they matched Petitioner’s DNA

profile. ECF No. 4-17, PageID.1222.) Additionally, a swab from Webb’s fingernails

showed a mixture of Petitioner’s and Webb’s DNA profiles. (ECF No. 4-17,

PageID.1221.)

       Following a jury trial in Saginaw County Circuit Court, Petitioner was convicted of

first-degree premeditated murder, assault of a pregnant individual with intent to cause

miscarriage or stillbirth, and two counts of felony firearm possession. The court

sentenced him to life in prison without parole for the first-degree murder conviction, 65

to 100 years for the assault conviction, and 2 years for each felony-firearm conviction.

       Petitioner filed an appeal of right in the Michigan Court of Appeals raising seven

claims for relief. The Michigan Court of Appeals affirmed his convictions, but remanded



                                            6
to the trial court for “articulation of the justification for the sentencing departure for the

assault conviction or resentencing.” People v. Bluew, No. 313397, 2014 WL 3928790,

*1 (Mich. Ct. App. Aug. 12, 2014). On remand, the trial court resentenced Petitioner on

the assault conviction to 225 months to 40 years in prison. Petitioner sought and was

denied leave to appeal in the Michigan Supreme Court. People v. Bluew, 497 Mich. 972

(Mich. 2015).

       Petitioner then filed the pending habeas petition, raising these claims:

       I. The Michigan Court of Appeals’ determination that petitioner’s attorney
       was not ineffective was an unreasonable application of Supreme Court
       law where the prosecution’s expert testified that the victim died of a
       chokehold, and petitioner’s attorney failed to call an expert to testify that
       her death could not have been caused by a chokehold.

       II. The Michigan Court of Appeals’ determination that petitioner’s attorney
       was not ineffective was an unreasonable application of Supreme Court
       law where the attorney failed to present an expert in forensic pathology to
       testify that the autopsy findings established the victim’s death was caused
       by hanging, and not by chokehold.

       III. The Michigan Court of Appeals unreasonably applied Supreme Court
       law when it found no error in the trial court’s denial of petitioner’s
       challenges for cause and the subsequent seating of a biased juror.

       IV. When Petitioner was left with a biased juror in his venire, the Michigan
       Court of Appeals unreasonably applied Supreme Court law when it found
       no abuse of discretion in the trial court’s denial of petitioner’s request for
       additional peremptory challenges.

       V. The Michigan Court of Appeals’ determination that the trial court did not
       abuse its discretion in denying the defense request for a change of venue
       was an unreasonable application of Supreme Court law.

(ECF No. 1, PageID.10–11.)




                                               7
                                      III. STANDARD

       Title 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214, imposes the

following standard of review for habeas cases:

       An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect
       to any claim that was adjudicated on the merits in State court proceedings
       unless the adjudication of the claim —

       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the State
       court proceeding.

       A decision of a state court is “contrary to” clearly established federal law if the

state court arrives at a conclusion opposite to that reached by the Supreme Court on a

question of law, or if the state court decides a case differently than the Supreme Court

has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405–

406 (2000). An “unreasonable application” occurs when “a state-court decision

unreasonably applies the law of [the Supreme Court] to the facts of a prisoner’s case.”

Id. at 409. A federal habeas court may not “issue the writ simply because that court

concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly.” Id. at 411.

       The AEDPA “imposes a highly deferential standard for evaluating state-court

rulings, and demands that state-court decisions be given the benefit of the doubt.”

Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotations omitted). A “state court’s

determination that a claim lacks merit precludes federal habeas relief so long as

                                              8
fairminded jurists could disagree on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011) (quotation omitted). The Supreme Court

has emphasized, “that even a strong case for relief does not mean the state court’s

contrary conclusion was unreasonable.” Id. at 102. Pursuant to § 2254(d), “a habeas

court must determine what arguments or theories supported or . . . could have

supported, the state court’s decision; and then it must ask whether it is possible

fairminded jurists could disagree that those arguments or theories are inconsistent with

the holding in a prior decision” of the Supreme Court. Harrington, 562 U.S. at 101. A

“readiness to attribute error [to a state court] is inconsistent with the presumption that

state courts know and follow the law.” Woodford v. Viscotti, 537 U.S. 19, 24 (2002).

       A state court’s factual determinations are presumed correct on federal habeas

review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption of

correctness only with clear and convincing evidence. Id. Moreover, for claims that were

adjudicated on the merits in state court, habeas review is “limited to the record that was

before the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                     IV. DISCUSSION

                  A. Ineffective Assistance of Trial Counsel Claims

       Petitioner’s first two claims concern the assistance of counsel. First, he argues

that defense counsel was ineffective because he failed to present an expert witness to

rebut the prosecution’s theory that Ms. Webb died from the application of a lateral

vascular neck restraint rather than by hanging. Second, Petitioner claims that counsel

was ineffective in failing to present an expert in forensic pathology to challenge the




                                              9
autopsy report. In support of these claims, Petitioner cites an affidavit of proposed

expert John C. Leonard, and a letter of opinion of proposed expert Clark J. Schmidt.

       A violation of the Sixth Amendment right to effective assistance of counsel is

established where an attorney’s performance was deficient and the deficient

performance prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687

(1984). An attorney’s performance is deficient if “counsel’s representation fell below an

objective standard of reasonableness.” Id. at 688. To establish that an attorney’s

deficient performance prejudiced the defense, the petitioner must show “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id. at 694. Unless the petitioner demonstrates

both deficient performance and prejudice, “it cannot be said that the conviction [or

sentence] resulted from a breakdown in the adversary process that renders the result

unreliable.” Id. at 687.

       The standard for obtaining habeas corpus relief is “‘difficult to meet.’” White v.

Woodall, 572 U.S. 415, 419 (2014) (quoting Metrish v. Lancaster, 569 U.S. 351, 358

(2013)). In the context of an ineffective assistance of counsel claim under Strickland, the

standard is “all the more difficult” because “[t]he standards created by Strickland and §

2254(d) are both highly deferential and when the two apply in tandem, review is doubly

so.” Harrington, 562 U.S. at 105 (internal citations and quotation marks omitted). “[T]he

question is not whether counsel’s actions were reasonable”; but whether “there is any

reasonable argument that counsel satisfied Strickland’s deferential standard.” Id.




                                             10
       In this case, the Michigan Court of Appeals applied the Strickland standard and

held that defense counsel was not ineffective in choosing not to call an expert witness.

Prior to the start of jury selection, defense counsel informed the court that he had

consulted with two potential expert witnesses, Bruce Siddle and Elizabeth Laposita.

Counsel stated that “[a]fter conferring with those potential witnesses, the decision has

been made not to produce them, and therefore, no reports were produced.” (ECF No. 4-

7, PageID.542.) The Michigan Court of Appeals held that defense counsel’s decision

was not ineffective:

       We first note that defense counsel is not required to continue seeking
       experts until he finds one who will offer favorable testimony, see People v.
       Eliason, 300 Mich. App. 293, 300; 833 N.W.2d 357 (2013), and although
       defense counsel chose not to call them, he did consult with two experts,
       one in forensic pathology. Further, although the affidavits of Leonard and
       Schmidt may raise a question as to whether the victim died from hanging
       as opposed to a chokehold, they do not raise any reasonable question as
       to whether defendant killed the victim in light of the overwhelming
       evidence of guilt presented at trial. Specifically, there was extensive
       evidence of defendant’s DNA and fingerprints on the victim’s clothing and
       vehicle. Evidence such as defendant’s DNA found underneath the victim’s
       fingernails and in numerous bloodstains in the victim's vehicle, would not
       have been found if defendant was simply present at the scene to
       investigate the crime as part of his duties as a police officer. The evidence
       of phone calls between defendant and the victim shortly before she died,
       defendant’s demeanor at the crime scene, and his injuries, further
       incriminate him. In the end, the means by which the victim died is
       immaterial where there is overwhelming evidence that defendant killed the
       victim by means of a violent assault. Accordingly, we conclude that
       defense counsel was not ineffective for failing to call an expert witness in
       PPCT and forensic pathology, particularly where they would not have
       deprived defendant of a substantial defense as to make a difference in the
       outcome of the trial.

Bluew, 2014 WL 3928790 at *1.

       The rejection of this claim by the Michigan Court of Appeals is neither contrary to,

nor an unreasonable application of, Supreme Court precedent or federal law.



                                            11
“Strickland does not enact Newton’s third law for the presentation of evidence, requiring

for every prosecution expert an equal and opposite expert from the defense.”

Harrington, 562 U.S. at 111. Counsel did not simply ignore the possibility of presenting

expert witnesses at trial. Counsel consulted two experts prior to trial but chose not to

call them as witnesses. Petitioner fails to show that counsel’s decision rendered counsel

ineffective. Although some attorneys may have called an expert witness to testify, that is

not the test for habeas review. The Supreme Court has held that there are “countless

ways to provide effective assistance in any given case.” Strickland, 466 U.S. at 689.

Here, after consulting two experts, counsel chose to challenge Dr. Virani’s testimony

through cross-examination, which often “will be sufficient to expose defects in an

expert’s presentation.” Harrington, 562 U.S. at 111. Counsel’s cross-examination of the

expert witness challenged Dr. Virani’s observations and conclusions and constitutes

capable advocacy. Ultimately, counsel elicited favorable testimony from Dr. Virani—that

his autopsy findings were also consistent with the ligature having caused Webb’s death.

(ECF No. 4-20, PageID.1330.) For these reasons, the Michigan Court of Appeals’

decision that defense counsel did not perform deficiently in failing to call an expert

witness at trial was not contrary to or an unreasonable application of Supreme Court

precedent.

       Even assuming, arguendo, that counsel’s performance was deficient, habeas

relief is not warranted because the Michigan Court of Appeals reasonably determined

that Petitioner was not prejudiced by any error. The Strickland standard for prejudice is

a high bar. Petitioner must establish that “there is a reasonable probability that, but for




                                             12
counsel's unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694.

       The state court relied upon substantial evidence to conclude no prejudice

resulted from counsel’s decision not to call an expert witness: Petitioner’s DNA and

fingerprints were found on the victim’s clothing and vehicle; Petitioner’s DNA was found

underneath the victim’s fingernails and in numerous bloodstains in her vehicle;

Petitioner and the victim exchanged several phone calls shortly before her death;

Petitioner’s demeanor at the crime scene was uncharacteristic and odd; and Petitioner’s

physical injuries indicated a struggle of some sort. Bluew, 2014 WL 3928790 at *1.

Additionally, the following evidence not specifically cited by the Michigan Court of

Appeals also supported Petitioner’s convictions: testimony of numerous witnesses that

Webb was not depressed and was happy about her pregnancy; Petitioner initially telling

Police Chief Booker that he was not the father of the child; Petitioner failing to respond

to numerous radio checks and other attempts to contact him around the time of Webb’s

death; and Petitioner’s computer showing several suspicious searches in the time

before Webb’s death, including ways to die from carotid artery compression and

strangulation.

       In light of this substantial evidence, the state appellate court reasonably

determined that defense counsel’s failure to call expert witnesses was not prejudicial.

Petitioner has not overcome the strong presumption that counsel rendered adequate

assistance and “made all significant decisions in the exercise of reasonable professional

judgment.” Strickland, 466 U.S. at 690.




                                            13
                                  B. Jury-Related Claims

       1. Challenges for Cause

       Petitioner argues that the trial court erred in denying his challenges for cause of

four prospective jurors: Juror N (# 11), Juror S (# 42), Juror D (# 181), and Juror R (#

88). Three jurors (N, S, and D) expressed familiarity with the case based on media

reports, and one (R) initially stated that a defendant had to prove his innocence. None

of these allegations rise to the level of constitutional violation.

       First, Juror N (# 11), when asked whether she had formed an opinion about the

case, responded, “[W]hat they printed in the paper certainly looked damning.” (ECF No.

4-7, PageID.569–570.) Juror N also said she did not remember many details about what

she had read, that she would be able to set that information, and that she would have

an “open mind” and be fair and impartial to both sides. (ECF No. 4-7, PageID.570.)

       Second, Juror S (#42) read about Petitioner’s case in the newspaper. She had

an opinion that the prosecutor’s office would undertake an investigation before pressing

charges and that the office would not “mak[e] charges lightly.” (ECF No. 4-8,

PageID.657.) She also stated that she would not favor the prosecution and would

consider the evidence with an open mind.

       Third, Juror D (#181), who ultimately sat on Petitioner’s jury, heard about the

case through media reports and stated that the death of the unborn child made her

“sick.” (ECF No. 4-8, PageID.636.) However, she stated that she would be fair and

impartial and view the evidence with an open mind.

       Finally, Juror R (#88) initially believed that Petitioner bore the burden of proving

his innocence. (ECF No. 4-10, PageID.751.) After the court explained the presumption



                                              14
of innocence, Juror R agreed that he could accept as a rule of law that every defendant

is presumed innocent. (ECF No. 4-10, PageID.755.)

       The trial court denied defense counsel’s challenges for cause as to each of these

jurors. The defense used its peremptory strikes to remove Jurors N, S, and R (# 11,

#42, and # 88). Juror D remained on the jury because the defense had no peremptory

strikes remaining.

       After citing controlling Supreme Court precedent, the Michigan Court of Appeals

found no error in the trial court’s denial of Petitioner’s challenges for cause 1:

       The trial court did not abuse its discretion in denying defendant’s
       challenges for cause to excuse Jurors N, S, A, T, and D. Although the five
       prospective jurors had a preconceived notion of defendant’s guilt, each of
       them unequivocally indicated in some fashion that they could set aside
       their opinion and render a verdict based on the evidence presented at trial.
       Specifically, Jurors S and T expressly assured the trial court that they
       could set aside their opinion and render a fair and impartial verdict based
       on the evidence. Although the other three jurors did not make this express
       assurance, each gave assurances that they would not decide the case
       based on their opinion. Juror N stated that she would absolutely try to
       keep an open mind about the evidence. She thought she could be fair and
       impartial to both sides. Indeed, because she could not remember many of
       the details, it would not be hard for her to set aside her opinion. Juror D
       thought she could keep an open mind about the evidence, and she
       believed that she could be fair and impartial. Juror A knew that she had
       not heard all the evidence, and she would keep an open mind about the
       evidence and follow the presumption that defendant was innocent.
       Because we defer to the trial court’s superior ability to assess from the
       prospective jurors’ demeanor whether they would be impartial, Williams,
       241 Mich. App. at 522, we conclude that the trial court’s denials of
       defendant’s challenges for cause to these five prospective jurors did not
       fall outside the range of reasonable and principled outcomes.

       Second, defendant argues that the trial court erred in denying his
       challenge to Juror R because he disagreed with the presumption of


       1  In addition to the four jurors discussed above, the Michigan Court of Appeals
addressed the trial court’s denial of challenges for cause as to Jurors A and T.
Petitioner does not address the challenges against Jurors A and T in his habeas
petition.
                                              15
       innocence. Although Juror R initially stated that he believed defendant
       needed to prove his innocence, when questioned further by the prosecutor
       and the trial court, he stated that he understood and accepted that
       defendant was presumed innocent. The statements by Juror R in
       response to the additional questioning were made without any qualification
       or apparent reluctance. This fact distinguishes the present case from
       Franklin v. Anderson, 434 F3d 412, 426–428 (6th Cir. 2006), a case relied
       on by defendant, where the Sixth Circuit held that the trial court erred
       when it failed to remove a prospective juror when the juror showed a
       continuing inability to understand the burden of proof even after being
       instructed on it by the trial court. Again, giving deference to the trial court’s
       superior ability to assess Juror R’s demeanor, we conclude that the trial
       court’s decision not to excuse Juror R for cause fell within the range of
       reasonable and principled outcomes.

Bluew, 2014 WL 3928790 at *4.

       On habeas corpus review, a federal court considering whether a trial court has

seated a fair and impartial jury must determine “whether there is fair support in the

record for the state courts’ conclusion that the jurors . . . would be impartial.” Patton v.

Yount, 467 U.S. 1025, 1038 (1984). Factors to determine whether a fair and impartial

jury has been assembled include: “the nature of the information the juror knew; how

probative the information was as to a defendant’s guilt; when and how they learned of

that information; the juror’s own estimation of the relevance of that knowledge; any

express indications of partiality by a juror; whether the broader atmosphere in the

community or courtroom was sufficiently inflammatory; and the steps taken by the trial

court in neutralizing this information.” Gall v. Parker, 231 F.3d 265, 308 (6th Cir. 2000)

(internal citations omitted). A juror’s familiarity with a case does not necessarily

disqualify that juror. See Thompson v. Parker, 867 F.3d 641, 647 (6th Cir. 2017).

       The determination of whether a juror is impartial has been recognized as a

determination of credibility and, “therefore largely one of demeanor.” Patton, 467 U.S. at

1038. The trial court’s determination of such questions is entitled to “special deference.”

                                              16
Id. Where a prospective juror, subjected to extensive voir dire, has given ambiguous

and at times contradictory answers, the trial judge is in the best position to render a

judgment as to which of those ambiguous or contradictory statements are “the most fully

articulated or . . . appear[] to have been least influenced by leading.” Id. at 1039. “[O]nly

the trial judge [can] tell which of [the apparently contradictory] answers was said with

the greatest comprehension and certainty.” Id. at 1040.

       While Jurors N, S, and D, each expressed some familiarity with the case, each

also affirmatively expressed an ability to set aside anything they learned outside the

courtroom in reaching a verdict. Considering all of these factors, the court concludes

that the record fairly supports the trial court’s decision that these jurors need not have

been excused for cause.

       Initially, Juror R incorrectly assumed that Petitioner bore the burden of proving

his innocence. Later, after the court explained the presumption of innocence, Juror R

understood the legal standard of Petitioner’s presumed innocence. Prospective jurors

are not required to possess legal knowledge upon appearing for jury duty; they are

required to follow the court’s instructions. Juror R expressed an ability to do so, and the

trial court clearly found his statements credible. “[A] trial court’s finding that a juror was

impartial is entitled to a presumption of correctness, rebuttable only upon a showing of

clear and convincing evidence.” Dennis v. Mitchell, 354 F.3d 511, 520 (2003). Petitioner

fails to rebut the presumption of the trial court’s correctness. Accordingly, the Michigan

Court of Appeals’ decision denying Petitioner’s claim was not unreasonable.




                                              17
         2. Peremptory Challenges

         In his fourth claim, Petitioner argues that the trial court violated his rights to a fair

trial and impartial jury when it denied his request for additional peremptory challenges.

Petitioner argues that because he was forced to use three peremptory challenges on

Jurors N, S, and D, he had no remaining peremptory challenges to excuse Juror R.

         The Supreme Court “has consistently held that there is no freestanding

constitutional right to peremptory challenges.” Rivera v. Illinois, 556 U.S. 148, 157

(2009). Rather, peremptory challenges are a “creature” of state law not required by the

Constitution. Ross v. Oklahoma, 487 U.S. 81, 89 (1988). States are free to grant or

withhold peremptory challenges, and “[w]hen states provide peremptory challenges . . .

they confer a benefit beyond the minimum requirements of a fair jury selection.” Rivera,

556 U.S. at 157–58 (internal quotation omitted).Therefore, a state court’s denial of

additional peremptory challenge “does not, without more, violate the Federal

Constitution.” Id. at 158.

         As explained above, Petitioner has failed to show that Juror R was actually

biased. Thus, Petitioner’s “jury was impartial for Sixth Amendment purposes.” Id. at 159.

In other words, Petitioner “received precisely what due process required: a fair trial

before an impartial and properly instructed jury, which found him guilty of every element

of the charged offense[s].” Id. at 162. Accordingly, the Court denies habeas relief on this

claim.

                      C. Denial of Request for Venue Change

         Petitioner’s final claim concerns the trial court’s denial of a defense motion for

change of venue. Prior to trial, defense counsel moved for a change of venue. The trial



                                                18
court took the motion under advisement pending an attempt to seat an impartial jury.

Petitioner renewed the motion after exhausting all peremptory challenges. The trial

court denied the motion finding that a fair and impartial jury had been seated.

       Under controlling Supreme Court precedent, a change of venue should be

granted if prejudicial pretrial publicity jeopardizes a defendant’s right to a fair trial by an

impartial jury. See Irvin v. Dowd, 366 U.S. 717, 722–24 (1961). Prejudice resulting from

pretrial publicity can be presumed or actual. Murphy v. Florida, 421 U.S. 794, 799

(1975). Prejudice is presumed when adverse pretrial publicity is so pervasive, or the

influence of the media creates such a “circus atmosphere” in the courtroom that “[t]he

proceedings [are] entirely lacking in the solemnity and sobriety to which a defendant is

entitled in a system that subscribes to any notion of fairness and rejects the verdict of a

mob.” Id. at 799. Courts presume prejudice in such cases because “adverse pretrial

publicity can create such a presumption of prejudice in a community that jurors’ claims

that they can be impartial should not be believed.” Patton, 467 U.S. at 1031. Cases of

presumed prejudice from pretrial publicity are extremely rare. See Campbell v.

Bradshaw, 674 F.3d 578, 593 (6th Cir. 2012); Foley v. Parker, 488 F.3d 377, 387 (6th

Cir. 2007).

       Where the circumstances surrounding a case were not so egregious as to invoke

a presumption of prejudice, a petitioner can show that the trial court erred in denying a

request for change of venue by demonstrating actual prejudice. Murphy, 421 U.S. at

800–01. The “primary tool” for determining whether actual prejudice arose is a

“searching voir dire of the prospective jurors.” Ritchie v. Rogers, 313 F.3d 948, 962 (6th

Cir. 2002).



                                              19
Here, the Michigan Court of Appeals denied Petitioner’s claim, stating:

Two approaches may be used to determine whether justice demands a
change of venue. [People v. Jendrzejewski, 455 Mich. 495, 500-501
(1997)]. First, “[c]ommunity prejudice amounting to actual bias has been
found where there was extensive highly inflammatory pretrial publicity that
saturated the community to such an extent that the entire jury pool was
tainted.” Id. at 500-501. Second, “community bias has been implied from a
high percentage of the venire who admit to a disqualifying prejudice.” Id. at
501.

For the first approach, defendant did not present to the trial court any
documentary evidence to support his assertion of extensive media
coverage. Consequently, we do not know the extent to which the case
was reported in the media or the content of the media reports to determine
whether the publicity was extensive and highly inflammatory as to incite
community prejudice. Although most prospective jurors indicated having
some knowledge of the case, where the record contains no evidence
regarding how often the case was reported in the media and whether the
reports were factual or inflammatory, we cannot conclude that the pretrial
publicity was so unrelenting and prejudicial that it amounted to actual
prejudice against defendant such that the trial court abused its discretion
in denying the motion for change of venue. See id. at 500–501.

For the second approach, based on our review of the record, 93
prospective jurors were asked whether they had any knowledge about the
case. Only 13 replied that they knew nothing about it. Seventy-eight of the
prospective jurors, which included two of the jurors who had indicated they
had no knowledge of the case, were individually questioned regarding
whether they had an opinion on defendant’s guilt. The trial court excused
23 of them because they admitted that they could not set aside their
opinions. In addition, one of the prospective jurors who initially had no
knowledge about the case was excused after his father told him about it
and he formed an opinion on defendant’s guilt that he could not set aside.
Thus, out of the 11 prospective jurors who had not heard about
defendant’s case and were not individually questioned and the 78 jurors
who were questioned about their knowledge of the case, 24 of them were
excused for cause after they admitted to a disqualifying bias.4 The
percentage of jurors excused was less than the percentage that this Court
in People v. DeLisle, 202 Mich. App 658, 667–669; 509 NW2d 885 (1993),
held was insufficient to presume that the seated jurors were biased, and
was only minimally higher than the percentage that the United States
Supreme Court stated “by no means suggests a community with
sentiment so poisoned against [the defendant].” Murphy v. Florida, 421
U.S. 794, 803; 95 S Ct 2031; 44 L.Ed.2d 589 (1975). Under these
circumstances, we cannot conclude that the trial court abused its

                                     20
       discretion in denying defendant’s motion for change of venue on the basis
       that the pretrial publicity led to a deeply hostile community against
       defendant so “as to impeach the indifference of jurors who displayed no
       animus of their own.” Id.
       4Fourjurors who indicated that they had knowledge of the case were
       excused for other reasons before they could be individually questioned.

Bluew, 2014 WL 3928790, at *5–*6.

       Based on these facts, the court concludes that the Michigan Court of Appeals’

decision that the pretrial publicity did not result in presumptive prejudice is not contrary

to or an unreasonable application of Supreme Court precedent. It is clear and not

surprising that this case received media coverage, but Petitioner has presented no

evidence that the trial was conducted in an “inflammatory, circus-like atmosphere,” or

that the conviction was “obtained in a trial atmosphere that had been utterly corrupted

by press coverage.” Murphy, 421 U.S. at 798.

       Neither has Petitioner shown actual prejudice. “Mere prior knowledge of the

existence of the case, or familiarity with the issues involved, or even preexisting opinion

as to the merits, does not in and of itself raise a presumption of jury taint.” People v.

DeLisle, 509 N.W.2d 885, 382 (Mich. 1993). “Rather, ‘the relevant question is did the

juror swear that he could set aside any opinion he might hold and decide the case on

the evidence, and should the juror's protestation of impartiality have been believed.’”

Campbell v. Bradshaw, 674 F.3d 578, 594 (6th Cir. 2012) (citing Foley, 488 F.3d at

387). Petitioner does not show that voir dire failed to detect juror bias. All of the seated

jurors indicated that they would base their decision on the evidence presented at trial

and would follow the court’s instructions. Because Petitioner has failed to provide clear

and convincing evidence that the jurors empaneled could not be impartial, he is not



                                             21
entitled to habeas relief on his change of venue claim. See Bell v. Hurley, 97 Fed. App’x

11, 19 (6th Cir. 2004).

                                          V. CERTIFICATE OF APPEALABILITY

            Before Petitioner may appeal the court’s decision, a certificate of appealability

must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of

appealability may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S.

473, 484 (2000) (citation omitted). In this case, reasonable jurists would not debate the

court’s conclusion that the petition fails to state a claim upon which habeas corpus relief

should be granted. Therefore, the court denies a certificate of appealability.

                                                             VI. CONCLUSION

            IT IS ORDERED that the petition for a writ of habeas corpus (ECF No. 1) is

DENIED and that a certificate of appealability is DENIED. A separate judgment will

issue.

                                                                                  s/Robert H. Cleland
                                                                                  ROBERT H. CLELAND
                                                                                  UNITED STATES DISTRICT JUDGE
Dated: September 16, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, September 16, 2019, by electronic and/or ordinary mail.

                                                                                  s/Lisa Wagner
                                                                                  Case Manager and Deputy Clerk
                                                                                  (810) 292-6522
S:\Cleland\Cleland\HEK\Staff Attorney\16-11992.BLUEW.deny habeas.mbc.HEK.2.docx



                                                                            22
